IN THE SUPREME COURT OF THE STATE OF NEVADA


                KIM DENNIS BLANDINO,                                   No. 85461
                Petitioner,
                VS.
                THE EIGHTH JUDICIAL DISTRICT
                COURT OF THE STATE OF NEVADA,
                IN AND FOR THE COUNTY OF
                CLARK; THE HONORABLE                                    OCT         202i
                MICHELLE LEAVITT, DISTRICT                             ELIZABET     BF.owN
                                                                     CLERK.
                JUDGE; LAS VEGAS JUSTICE COURT;                               F J3PRECOUR1


                AND JOSEPH S. SCISCENTO,                                          CLERK

                Respondents,
                  and
                THE STATE OF NEVADA; AND
                JOSEPH LOMBARDO, SHERIFF,
                Real Parties in Interest.



                 ORDER DENYING PETITION FOR EXTRAORDINARY WRIT RELIEF

                            This pro se original petition for extraordinary writ relief
                challenges various aspects of justice court and district court criminal
                proceedings.
                            Whether to issue extraordinary writ relief is solely within this
                court's discretion, Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677,
                818 P.2d 849, 851 (1991), and it is petitioner's burden to demonstrate that
                such relief is warranted. Pan v. Eighth Judicial Dist. Court, 120 Nev. 222,
                228, 88 P.3d 840, 844 (2004).    One aspect of this burden requires that
                petitioners provide all documents essential to understand the matters set
                forth in the petition. NRAP 21(a)(4). Another requires that petitioners
                provide proof of service on the court and parties. NRAP 21(a)(1). Having

SUPREME COURT
      OF
    NEVADA


  1317A
                                                                                  - 3a/
                  considered this petition in light of these standards, we conclude that
                  petitioner has not demonstrated that our extraordinary intervention is
                  warranted. Accordingly, we
                             ORDER the petition DENIED.




                                                                            , C. et
                                                     Parraguirre


                                                                                 j.
                                                     Hardesty


                                                                             ,
                                                     Stiglich




                  cc:   Joseph S. Sciscento, Justice of the Peace
                        Hon. Michelle Leavitt, District Judge
                        Kim Dennis Blandino
                        Attorney General/Carson City
                        Clark County District Attorney
                        Eighth District Court Clerk




 SUPREME COURT
            OF
         NEVADA
                                                       2
1, 01   PAO:\